 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     NOAH GORDON
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 1:19-mj-00049-JDP
                                         )
11                     Plaintiff,        )               STIPULATION TO CONTINUE INITIAL
                                         )               APPEARANCE TO OCTOBER 9, 2019;
12                                       )               ORDER THEREON
     vs.                                 )
13                                       )
                                         )               Date: October 9, 2019 (Proposed)
14   NOAH GORDON,                        )               Time: 10:00 AM
                                         )               Judge: Jeremy D. Peterson
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, NOAH GORDON, his

19   attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer, SUSAN ST. VINCENT,

20   that the Initial Appearance in the above-captioned matter currently scheduled for September 10,
21   2019 at 10:00 AM be continued until October 9, 2019 at 10:00 AM. The government has no

22   objection.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     STIPULATION TO CONTINUE INNITIAL APPEARANCE
     TO OCTOBER 9, 2019; ORDER THEREON                                                                 1
 1           Mr. Gordon works as a pediatric anesthesiologist. Mr. Gordon has been specifically

 2   requested to work as the anesthesiologist for a pediatric surgery that has been scheduled for

 3   September 10, 2019. In addition to this surgery, there is a multidisciplinary Pediatric Surgery-

 4   Pediatric Anesthesia meeting that is also scheduled for September 10, 2019. Mr. Gordon is Chief

 5   of Pediatric Anesthesia and is relied on by his department to attend. Mr. Gordon has no criminal

 6   history. Mr. Gordon was arrested May 9, 2019 and continues to attend AA Meetings and meet

 7   with his sponsor consistently.

 8           Mr. Gordon respectfully requests that the Court grant a continuance for his Initial

 9   Appearance to October 9, 2019 at 10:00 AM.

10

11

12   Dated: August 20, 2019                               /s/ Carol Ann Moses
                                                          CAROL ANN MOSES
13                                                        Attorney for Defendant,
14                                                        NOAH GORDON

15

16   Dated: August 20, 2019                               /s/ Susan St. Vincent
17                                                        SUSAN ST. VINCENT
                                                          Yosemite Legal Officer
18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE INNITIAL APPEARANCE
     TO OCTOBER 9, 2019; ORDER THEREON                                                                  2
 1                                                 ORDER

 2            Good cause appearing, Mr. Gordon’s request to continue the initial appearance hearing in

 3   Case No. 6:19-mj-00049-JDP to October 9, 2019 at 10:00 AM is hereby accepted and adopted as

 4   the order of this court.

 5

 6   IT IS SO ORDERED.

 7
     Dated:      August 21, 2019
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE INNITIAL APPEARANCE
     TO OCTOBER 9, 2019; ORDER THEREON                                                               3
